By the Court :
Whatever may have been the ancient doctrines, with regard to 'the liability of corporations, for wrongs done by their agents, courts have gradually departed from them, and adopted principles more congenial to the state and condition of the world. Corporations .are established in our country for almost every concern of life— *470political, pecuniary, and eleemosynary. They govern towns, construct roads, engage in manufactures, trade in money, build-, churches, teach schools, and collect and distribute alms. In all these operations they act by agents. Where benefits are derived,, the corporation enjoys them. Whore injury is inflicted, through their means, they ought to be responsible for it.
When the corporation of a town grades the streets, the object is-the benefit of the whole town. If an individual is injured, *it is right he should have redress against all upon whose account the injury was perpetrated. There is no justice in sending him to-seek redress from an irresponsible agent. There is ho propriety in compelling the injured party to look for compensation to the mere agent, who acted in good faith, according to the directions of his employers. And, when the agent is made responsible, leave him, for indemnity, to the discretion of the corporation.
All corporations act by agencies, and those agencies are composed of men who may be influenced by reprehensible motives, or tempted to do acts not warranted by law. In this case, the act is charged in the declaration to have been illegal and malicious. When a corporation acts illegally and maliciously, we conceive it ought to be made directly responsible. Such is the plain dictate-of justice, and we see no technical rule of law that forbids us to act upon it.
The demurrer is overruled.